NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SEKAYI RUDO WHITE,                              No.    19-15221

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01829-CKD

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Carolyn K. Delaney, Magistrate Judge, Presiding**

                             Submitted May 6, 2020***

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Sekayi Rudo White appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action under the Federal Tort

Claims Act (“FTCA”) arising from the alleged depletion of funds from two of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
White’s Washington Mutual accounts. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Brady v. United States, 211 F.3d 499, 502 (9th Cir.

2000). We affirm.

      The district court properly dismissed for lack of subject matter jurisdiction

White’s action because White failed to file an administrative tort claim with the

United States prior to initiating his civil action. See id. (explaining that the

FTCA’s administrative claim requirement is jurisdictional and “must be strictly

adhered to”). White has alleged no other cognizable legal claims against the

United States related to the depletion of his funds.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1992)

(concluding pro se appellant abandoned issues not argued in his opening brief).

      White’s motion for judicial notice (Docket Entry No. 10) is denied.

      AFFIRMED.




                                           2                                       19-15221